DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 10/11/2022. Claims 1-3, 6-8 have been amended. Claims 1-10 are pending and examined below.

	NOTE: In the Remarks dated 10/11/2022, Applicant argues that the “transmitter” is the “transmitter receiver assembly”; however, claims 1 and 6 still recite a transmitter and a transmitter receiver assembly. For the purpose of this examination, and in accordance to page 5, lines 7-9 of the Specification, the transmitter is interpreted to be wires 12. 

Claim Objections
Claims 6-7 objected to because of the following informalities:  
Regarding claim 6, line 11 “transsmitter” should be changed to “transmitter”.
Regarding claim 7, line 1 “trasmitter” should be changed to “transmitter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040054291 A1 (cited in the IDS, hereinafter referred to as “Schulz”), in view of US 5729615 A (hereinafter referred to as “Yang”), US 20200280789 A1 (hereinafter referred to as “Schrader”), US 20080146890 A1 (hereinafter referred to as “LeBoeuf”), and US 20120059267 A1  (hereinafter referred to as “Lamego”).
Regarding claim 1, Schulz, an ear worn oximeter device, teaches a pulse oximeter sensor comprising an earhook ergonomically designed to fit along the top, inside edge of a person's ear flap (1500; paragraphs [0033]-[0034]; Figures 1); 
two sensor holder paddles rotatably attached to the adjustment threads designed to fit on the inside and outside surfaces of a person's ear lobe (1700; paragraphs [0061]-[0062]; Figures 1); 
removably attached sensors which contact the inside and outside surfaces of a person's ear lobe located on the surface of each sensor holder paddles in contact with a person's ear lobe (emitter and detector are located on ear sensor 300; paragraphs [0035], [0059]-[0061]; Figure 1; earhook 1500 is removably attached to sensors thus sensors are removable; paragraph [0034]).
However, Schulz does not explicitly teach adjustment threads; an electrical power source; and a transmitter to transmit human body analytic information from the sensor to a transmitter receiver assembly. 
However, Yang teaches an ear hang device with an adjustment means to provide for adjustment in fit with a user’s ear (adjustment device with a round shaft 30 that is slidably moveable along a longitudinal axis inside sliding sleeve 32; also has a stopper block 31; column 3, lines 18-65; Figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, to have an adjustment mechanism, as taught by Yang, because doing so allows the user to adjust the device to the size of the user’s ear. 
Further, Schrader, a head phone sensor device, teaches using a thread mechanism (paragraph [0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, to have a thread mechanism; as taught by Schrader, since it would be the simple substitution of one known element (the sliding mechanism of Yang) with another (the thread mechanism of Schrader) in order to achieve a predictable result namely a means of adjusting and securing the position of the ear pulse oximeter device.
Additionally, LeBouef, an ear oximeter sensor, teaches an electrical power source (paragraph [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang and Schrader, to have a power source, as taught by LeBouef, because doing so provides a power supply to power the device. 
Finally, Lamego, an optical sensor  device, teaches a transmitter to transmit human body analytic information from the sensors to a transmitter receiver assembly (sensor 1601 is able to transmit data via a wire (transmitter) to the network interface 1616 (transmitter receiver assembly); paragraphs [0097], [0121]; Figure 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, Schrader, and LeBouef, to have a means to transmit data, as taught by Lamego, because doing so provides a means of transferring data from the sensor device to a secondary device on a which a user can view the sensor data.
Regarding claim 6, Schulz, an ear worn oximeter device, teaches a pulse oximeter sensor comprising an earhook ergonomically designed to fit along the top, inside edge of a person's ear flap (1500; paragraphs [0033]-[0034]; Figures 1); 
two sensor holder paddles rotatably attached to the adjustment threads designed to fit on the inside and outside surfaces of a person's ear lobe (1700; paragraphs [0061]-[0062]; Figures 1); 
removably attached sensors which contact the inside and outside surfaces of a person's ear lobe located on the surface of each sensor holder paddles in contact with a person's ear lobe (emitter and detector are located on ear sensor 300; paragraphs [0035], [0059]-[0061]; Figure 1; earhook 1500 is removably attached to sensors thus sensors are removable; paragraph [0034]).
However, Schulz does not explicitly teach adjustment threads with stop fitting with a non threading component; a paddle snap which slides up and down the non threaded component; an electrical power source; and a means to transmit human body analytic information from the sensor to a transmitter receiver assembly. 
However, Yang teaches an ear hang device with an adjustment means to provide for adjustment in fit with a user’s ear with stop fitting with a non threading component and a snap which slides up and down the non threaded component (adjustment device with a round shaft 30 that is slidably moveable along a longitudinal axis inside sliding sleeve 32 (snap); also has a stopper block 31 (stop fitting); column 3, lines 18-65; Figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, to have an adjustment mechanism, as taught by Yang, because doing so allows the user to adjust the device to the size of the user’s ear. 
Further, Schrader, a head phone sensor device, teaches using a thread mechanism (paragraph [0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, to have a thread mechanism; as taught by Schrader, since it would be the simple substitution of one known element (the sliding mechanism of Yang) with another (the thread mechanism of Schrader) in order to achieve a predictable result namely a means of adjusting and securing the position of the ear pulse oximeter device.
Additionally, LeBouef, an ear oximeter sensor, teaches an electrical power source (paragraph [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang and Schrader, to have a power source, as taught by LeBouef, because doing so provides a power supply to power the device. 
Finally, Lamego, an optical sensor  device, teaches a transmitter to transmit human body analytic information from the sensors to a transmitter receiver assembly (sensor 1601 is able to transmit data via a wire (transmitter) to the network interface 1616 (transmitter receiver assembly); paragraphs [0097], [0121]; Figure 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, Schrader, and LeBouef, to have a means to transmit data, as taught by Lamego, because doing so provides a means of transferring data from the sensor device to a secondary device on a which a user can view the sensor data.
Regarding claims 2 and 7, Schulz, in view of Yang, Schrader, LeBouef and Lamego, teaches wherein the human body analytic information is further transmitted from the transmitter receiver assembly to secondary receiver (paragraph [0121]; as taught by Lamego).
Regarding claims 3 and 8, Schulz, in view of Yang, Schrader, LeBouef and Lamego, teaches wherein the transmitter transmits the human body analytic information from the transmitter receiver assembly to a secondary receiver is wireless (paragraph [0121]; as taught by Lamego).
Regarding claims 5 and 10, Schulz, in view of Yang, Schrader, LeBouef and Lamego, teaches wherein the electrical power source is a battery attached to the pulse oximeter sensor (paragraph [0073]; as taught by LeBouef).

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz, in view of Yang, Schrader, LeBouef, and Lamego as applied to claims 1 and 6 above, and further in view of US 20160361003 A1 (hereinafter referred to as “Lange”).
Regarding claim 4 and 9, Schulz, in view of Yang, Schrader, LeBouef, and Lamego, teaches the sensor data being received by a secondary device, but does not explicitly state the secondary device being a smart phone capable of utilizing the human body analytic information. 
However, Lange, an oximetry device system, teaches wherein the secondary receiver is a smart phone capable of utilizing the human body analytic information (paragraph [0040]; as taught by Lange). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, Schrader, LeBouef, and Lamego, to have the secondary device being a smart phone, as taught by Lange, because doing so provides a secondary device that is common and easily accessible for users. 

Response to Arguments
Applicant's arguments filed 10/11/2022 in regards to 35 USC 103 rejections of claims 1 and 6 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to teach the limitation of a removably attached sensor. Examiner respectfully disagrees.
Schulz teaches the ear hanger 1500 being removable from the sensors (paragraph [0034]); thus under the broadest reasonably interpretation teaches removably attached sensors. As such Applicant’s argument is found to be unpersuasive.
Further, as noted above, Applicant’s remarks in regards to the transmitter being the transmitter receiver assembly is being disregarded in light of page 5, lines 7-9 of the Specification.

Applicant’s arguments, filed 10/11/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791